Name: COMMISSION REGULATION (EC) No 3193/93 of 19 November 1993 making imports of Atlantic salmon subject to observance of the minimum price
 Type: Regulation
 Subject Matter: prices;  natural environment;  fisheries
 Date Published: nan

 No L 285/32 Official Journal of the European Communities 20 . 11 . 93 COMMISSION REGULATION (EC) No 3193/93 of 19 November 1993 making imports of Atlantic salmon subject to observance of the minimum price HAS ADOPTED THIS REGULATION : Article 1 1 . The release for free circulation in the Community of Atlantic salmon falling within CN codes ex 0302 1 2 00, ex 0303 22 00, ex 0304 10 13 and ex 0304 20 13 shall be subject to the condition that the free-at-frontier price must be no less than the minimum import price given in the Annex hereto. 2. This Regulation shall not apply to products which are proved, on its entry into force, to have already left the supplier country and to have no possible destination other than the Community. 3 . Interested paties shall furnish proof, to the satisfac ­ tion of the competent customs authorities, by means of all customs and transport documents, that the conditions referred to in paragraph 1 , or, where apropriate, those referred to in paragraph 2, have been met. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EEC) No 1891 /93 (2), and in particular Article 24 (2) thereof, Whereas, in view of the risk of a disturbance of the Community market caused by imports of Atlantic salmon, the Commission adopted Regulation (EEC) No 1658/91 (3), as last amended by Regulation (EEC) No 978/93 (4), establishing arrangements for retrospective Community surveillance in respect of imports of Atlantic salmon ; Whereas these arrangements have revealed that Com ­ munity imports of Atlantic salmon falling within CN codes ex 0302 12 00, ex 0303 22 00, ex 0304 10 13 and ex 0304 20 1 3 have been taking place at abnormally low prices ; whereas the Community market in these products is liable in consequence to be severely disrupted thus jeopardizing the objectives of Article 39 of the Treaty, in particular with regard to producers' earnings ; Whereas, given the foreseeable volume of imports and their prices, there is reason to fear that this situation will persist or become worse in the coming months ; whereas, in order to avoid this prospect, imports of the products in question should be made subject to observance of a minimum import price, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 November 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (  ) OJ No L 388, 31 . 12. 1992, p. 1 . (2) OJ No L 172, 15. 7 . 1993, p. 1 . (3) OJ No L 151 , 15. 6 . 1991 , p. 51 . (4) OJ No L 101 , 27. 4. 1993, p. 6. 20. 11 . 93 Official Journal of the European Communities No L 285/33 ANNEX Atlantic salmon (Salmo salar) : CN codes : ex 0302 12 00 , ex 0303 22 00, ex 0304 10 13 and ex 0304 20 13 , fresh , chilled or frozen (ECU per net tonne) Description of product Minimum price on importation  Whole 2 860  Gutted 3 178  Gutted without head 3 496  Fillets 4 131